PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/273,520
Filing Date: 12 Feb 2019
Appellant(s): LOTA et al.



__________________
Hector A. Agdeppa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/14/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1. "characterizing... the one or more captured images as containing one or more aberrations on the vehicle surface" is separate and distinct from "identifying... an aberration source for the one or more aberrations on the vehicle surface...."

Firstly statement "characterizing... the one or more captured images as containing one or more aberrations on the vehicle surface", is not claimed. Rather the correct limitation is "comparing... the one or more captured images as containing one or more aberrations on the vehicle surface".  
Appellant argues that these limitations are not disclosed by the reference Li.  
Examiner respectfully disagrees, and asserts that the reference Li does disclose these limitations.  Paragraph 0026 and 0027 details the detecting vehicle damage using a machine learning model…., the damages to the vehicle is the aberration i.e. a departure from what is moral, usual or expected per the definition, the comparison between the images as shown in the figure 1, gives out if there is any damage i.e. any deviation or departure or difference in the original image and the current image.  And further in paragraph 0027, ….sets of images…depict distinct type of vehicle damage, i.e. the source of the aberration, this reading of the claims are similar to the specification, because paragraph 0015 of spec details the cause of the aberration as scratch, dent etc.  
Therefore, the reference properly discloses the limitations as claimed.  

2. Li fails to teach or suggest "the one or more captured images correlate with a training set associated with the aberration source"

Appellant argues that these limitations are not disclosed by the reference Li.  
Examiner again respectfully disagrees, and asserts that the reference Li does disclose these limitations in paragraph 0027, …further, each of the sets of images depict a distinct type of vehicle damage….., and for that, …..training images are prepared by extracting image regions that depict vehicle damage….., as stated in paragraph 0026.  Therefore, the limitation of “captured images correlate with a training set associated with the aberration source” is correctly disclosed in the reference Li.  

In light of the above examiner submits that independent claims 1, 11, and 16 are rejected over the cited prior art.

Claims 2-10, 12-15, and 17-20 each depend from one of rejected independent claims 1, 11, or 16, and are, therefore, also stand rejected.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIKKRAM BALI/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        
Conferees:
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663             
                                                                                                                                                                                           /VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.